DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Continued Examination under 37 CFR 1.114
2.	Claims 1, 4-8, and 10-20 are pending in this application (#16/110,462), as Applicant has filed a Request for Continued Examination (RCE) under 37 CFR 1.114 on 12/17/2020,  following the Final Rejection office action dated 09/17/2020.
	Claims 1, 4-7, 10-14, 17 and 19-20 have been amended. 
	Claims 2 and 9 have been canceled. 
	Claims 3 had been previously canceled. 
(Please see pages 2-7 of Claims filed on 12/17/2020)
Applicant's submissions have been entered for consideration in this office action.

Examiner’s Amendment
3.  	Following is a complete list of claims as amended by Examiner in an Examiner’s Amendment that has been approved by Applicant.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment, was given by Applicant’s representative Leonard Taylor (Reg. No: 50,376, Phone: 571-327-5450) via an email to Examiner on 02/16/2021 based on an Examiner-initiated telephone interview held on 02/08/2021.  

IN THE CLAIMS:
Please find below a listing of all of the pending claims.  The statuses of the claims are set forth in parentheses.
1. (Previously Presented) A memory system comprising:

a function component configured to store the firmware;
an interface configured to receive new firmware for upgrade;
a validation control component configured to perform a validation operation of the nonvolatile memory device; and
an upgrade component configured to upgrade the firmware when the validation operation of the nonvolatile memory device is performed,
wherein the validation control component identifies the location of the initial bad block stored in the OTP region after the interface receives the new firmware, copies the lifespan information from the system region to the initial bad block at the identified location, controls the upgrade component to upgrade the firmware after copying the lifespan information, and copies the lifespan information from the initial bad block to the system region after the upgrade,
wherein the system region is reset by the upgrade, and the initial bad block and OTP region are not reset by the upgrade.

2. (Canceled)

3. (Canceled)

4. (Previously Presented) The memory system of claim 1, wherein the validation control component selects the initial bad block from among initial bad blocks based on priority information that is stored in the OTP region.

5. (Previously Presented) The memory system of claim 1, wherein the validation control component stores the lifespan information and header information in the initial bad block, the header information indicating that the lifespan information is valid information.

6. (Previously Presented) The memory system of claim 1, wherein the validation control component further copies the lifespan information to another initial bad block when copying the lifespan information to the initial bad block.

7. (Previously Presented) The memory system of claim 1, wherein the validation control component stores information regarding a firmware upgrade count in the initial bad block, the information regarding the firmware upgrade count indicating the number of times that the firmware is upgraded.

8. (Original) The memory system of claim 1, wherein the lifespan information includes program/erase (P/E) cycle information of the memory blocks.

9. (Canceled)

10. (Currently Amended) An operating method of a memory system including a nonvolatile memory device comprising a system region for storing lifespan information of a plurality of memory blocks and an one-time programmable (OTP) region, the OTP region storing a location of an initial bad block causing errors in data stored therein, comprising the steps of:
configuring, by a controller, an interface to receive new firmware for upgrade;
identifying, by the controller, the location of the initial bad block stored in the OTP region after the interface receives new firmware;

copying, by the controller, the lifespan information from the system region to the initial bad block at the identified location
upgrading, by the controller, the firmware copying; and
copying the lifespan information from the initial bad block to the system region after the upgrade,
wherein the system region is reset by the upgrade, and the initial bad block and OTP region are not reset by the upgrade.


11. (Canceled) 

12. (Canceled) 

13. (Currently Amended) The operating method of claim 10, wherein the selecting of the initial bad block comprises:
searching initial bad block information stored in the OTP region; and
selecting the initial bad block from among the initial bad blocks based on the initial bad block information.

14. (Currently Amended) The operating method of claim 10, wherein the selecting of the initial bad block comprises:
searching initial bad block information stored in the OTP region and priority information of the initial bad blocks; and
selecting the initial bad block from among the initial bad blocks based on the initial bad block information and the priority information.

15. (Canceled) 

16. (Canceled) 

17. (Currently Amended) The operating method of claim 10, wherein the copyingfrom the system region to the initial bad block comprises storing the lifespan information and header information in the initial bad block, the header information indicating that the lifespan information is valid information.

18. (Original) The operating method of claim 10, wherein the lifespan information comprises program/erase (P/E) cycle information of the memory blocks in the nonvolatile memory device.

19. (Previously Presented) The operating method of claim 10, further comprising storing, by the controller, information regarding a firmware upgrade count in the initial bad block, the information regarding the firmware upgrade count indicating the number of times that the firmware is upgraded.

20. (Currently Amended) A memory system comprising:
a nonvolatile memory device including a plurality of memory blocks, a first region for storing lifespan information of the plurality of memory blocks and a second region for storing initial bad block information regarding initial bad blocks among the plurality of memory blocks; and
a controller configured to:
when new firmware for upgrade is received, select an initial bad block among the initial bad blocks based on the initial bad block information;
back up the lifespan information from the first region to the initial bad block; 
upgrade firmware using the new firmware after backing up the lifespan information; and
copy the lifespan information from the initial bad block to the first region after the upgrade,
wherein the first region is reset by the upgrade, and the initial bad block and the second region are not reset by the upgrade.

Allowable Subject Matter
4.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1, 4-8, 10, 13-14 and 17-20 (renumbered 1-13) are allowed. 
Statement of Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited by independent claims 1, 10, and 20.  Specifically, the prior art of record does not teach or fairly suggest the combination of: 
"a validation control component configured to perform a validation operation of the nonvolatile memory device; and
an upgrade component configured to upgrade the firmware when the validation operation of the nonvolatile memory device is performed,
wherein the validation control component identifies the location of the initial bad block stored in the OTP region after the interface receives the new firmware, copies the lifespan information from the system region to the initial bad block at the identified location, controls the upgrade component to upgrade the firmware after copying the lifespan information, and copies the lifespan information from the initial bad block to the system region after the upgrade,
wherein the system region is reset by the upgrade, and the initial bad block and OTP region are not reset by the upgrade” as specified by claim 1 (and basically similarly by claims 10 and 20). These features together with other limitations of independent claim 1 are novel and non-obvious over the prior art of record.   As such, independent claim 1 is allowable.  Independent claims 10 and 20 are also allowable for similar reasons.
Dependent claims 4-8, 13-14, and 17-19 that depend on independent claims 1 or 10, being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 
Conclusion
6.	Claims 1, 4-8, 10, 13-14 and 17-20 (renumbered 1-13) are allowed.
	Claims 11-12 and 15-16 have been canceled.
Claims 2-3 and 9 were previously canceled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191